Citation Nr: 0730158	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  06-06 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his sister/legal custodian


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to May 
1970.  The veteran's sister is currently acting as his legal 
custodian.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the benefit sought on appeal.  In 
July 2007, the veteran and his sister testified before the 
undersigned Acting Veterans Law Judge at a travel board 
hearing held at the RO.  A copy of the transcript is 
associated with the claims file.


FINDINGS OF FACT

1.  The veteran did not serve in combat while on active duty.

2.  The stressors upon which the diagnosis of PTSD was based 
have not been corroborated.

3.  The veteran first manifested PTSD many years after 
service, and that disability is not related to a corroborated 
in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002), 
38 C.F.R. §§ 3.303, 3.304, 4.125 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); 
citing Cuevas v. Principi, 3 Vet. App. 542 (1992).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible.  Lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125 
(2007).

VA considers diagnoses of mental disorders in accordance with 
the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV).  The DSM-IV criteria for a diagnosis of PTSD 
include: A) exposure to a traumatic event; B) the traumatic 
event is persistently experienced in one or more ways; C) 
persistent avoidance of stimuli associated with the trauma 
and numbing of general responsiveness is indicated by at 
least three of seven symptoms; D) persistent symptoms of 
increased arousal are reflected by at least two of five 
symptoms; E) the duration of the disturbance must be more 
than one month; and F) the disturbance causes clinically 
significant distress or impairment in social, occupational, 
or other important areas of functioning.  DSM-IV, Diagnostic 
Code 309.81.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2007).  See also, 
38 U.S.C.A. § 1154(b) (West 2002).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  Wood v. Derwinski, 1 Vet. App. 190, 92 (1991).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet.App.143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran claims that he was exposed to combat and non-
combat stressors while serving in Phan Rang, Vietnam.

The veteran's DD Form 214 list his most significant duty 
assignment as cook and shows that he received the National 
Defense Service Medal, Vietnam Service Medal, Vietnam 
Campaign Medal, Good Conduct Medal, Vietnam Cross of 
Gallantry with Palm, and Army Commendation Medal.  According 
to the Citation for the Award of the Commendation Medal, he 
served as a cook during service in Vietnam from June 1969 to 
May 1970, but "the unusual circumstances of his assignment 
required him to know the background and present mission of 
the squadron."  He was able to provide answers to the 
numerous questions of the new troops and was awarded the 
medal for his "exemplary performance of duty and 
unquestionable conduct."  However, while these awards 
indicate service they do not necessarily denote combat.

Service medical records are void of findings, complaints, 
symptoms, or diagnoses of PTSD.  At separation in May 1970, 
he had a normal clinical psychiatric evaluation.

Post-service VA medical records reflect that in January 2004, 
he presented for treatment of grossly psychotic and auditory 
hallucinations, and paranoia.  His sister accompanied him to 
the appointment and complained that he had been psychotic 
since returning from Vietnam, but that he had refused all 
treatment.  Though recommended, he refused hospitalization at 
that time.  His condition was diagnosed as a psychotic 
disorder NOS (not otherwise specified).  He was prescribed 
medication for psychosis, anxiety, and insomnia.

In March 2004, he presented with complaints of insomnia and 
of someone poisoning his food.  Upon examination, his thought 
processes ranged from logical to illogical.  He was also 
slightly disorganized.  He had some thought locking with 
derailment.  His affect was anxious and his judgment was 
impaired.  Memory was 1/3 in five minutes and attention and 
concentration were poor.  He was alert and oriented times 
three.  He appeared to respond to internal stimuli.  There 
was no evidence of suicidal ideations.  His condition was 
diagnosed as psychotic disorder NOS, r/o (rule out) 
schizoaffective disorder.

A December 2004 VA psychiatry note states that he presented 
for treatment accompanied by his sister and brother.  He was 
tearful, depressed, and extremely paranoid.  He refused to 
eat any prepared food for an extended period of time and 
appeared to be preoccupied by internal stimuli, but was not 
observed verbally responding to auditory hallucinations.  
Examination revealed a tearful affect and depressed mood.  
There were no suicidal or homicidal ideations.  Auditory 
hallucinations and severe paranoia involved food and being 
bothered by rats and bugs.  Cognitive function was consistent 
with chronic thought disorder.  Insight was poor and judgment 
was impaired.  

His condition was diagnosed as schizophrenia, chronic 
paranoid type and was later changed to MDD (major depressive 
disorder) with psychotic features, PTSD, and r/o paranoid 
delusional D/O (disorder).  He was admitted to the VA 
hospital psychiatric ward.  It was noted that although he was 
severely and mentally ill, he went thirty years with 
psychotic symptoms and PTSD torture before he sought 
treatment of his condition.

After a mental status examination in January 2005, his 
condition was diagnosed as psychotic disorder NOS and 
depressive disorder NOS with a history of MDD and PTSD.  He 
was discharged from in-patient care.  A subsequent outpatient 
mental health record shows diagnoses of chronic PTSD and 
schizophrenia, paranoid type.
A March 2005 mental health note reports that he recalled the 
drills at night and that he had to escape the bombs.  An 
April 2007 note also shows a diagnosis of PTSD.  Thus, the 
Board finds that the veteran has a current diagnosis of PTSD.

Although the competent medical evidence shows that the 
veteran has been diagnosed with PTSD, service connection for 
PTSD requires a confirmed military stressor, unless the 
claimed stressor is related to combat, and the evidence 
establishes that the veteran engaged in combat with the 
enemy.

In this case, the veteran alleges both combat and non-combat 
stressors.  However, there is no competent evidence that he 
served in combat.  Therefore, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran engaged in combat with the enemy.  Thus, in order for 
service connection for PTSD to be awarded, his claimed 
stressors must be corroborated.

Accounts of the veteran's PTSD stressors are vague.  In a 
PTSD questionnaire dated in December 2004, he claimed that 
his tent was bombed every night and that the tent beside him 
was blown up with everyone injured except for him.  He said 
that bodies were lying on a barbwire fence.  He stated that 
he was the only one there to fire machine guns and that he 
got in a foxhole and started shooting.  He reported that 
these events happened in December 1968.  

However, a review of his service personnel records show that 
he was not deployed to Vietnam until May 1969.  VA was unable 
to verify the veteran's stressors because the veteran did not 
provide detail such as the dates of these events or the names 
of individuals involved so as to allow VA to attempt to 
obtain verification.  Thus, these stressors cannot support a 
grant of service connection for PTSD.  See 38 C.F.R. 
§ 3.304(f).

The veteran's sister submitted a statement dated in February 
2006 that corroborates the veteran's claims.  She stated that 
although he was a cook in service, he was assigned the 
additional duty of fighting the enemy with machine guns.  She 
also stated that two VA physicians related the veteran's PTSD 
to service.  However, a review of the medical record is 
negative for any opinion relating his condition to service.

In July 2007, both the veteran and his sister testified as to 
the in-service stressors that allegedly caused him to be 
diagnosed with PTSD.  In addition to stressors described in 
statements submitted prior to the hearing, he testified that 
he was on a chopper guarding a Vietnamese prisoner with a gun 
who was later taken to a holding cell in Phan Rang.  He also 
testified that on one occasion he was on guard duty in a tank 
when someone came over and tried to overtake the tank and 
they were fired upon, but he did not have authorization to 
return fire.

His sister testified that she had done research which showed 
that at Phan Rang in September 1969, there were 525 inbound 
rounds and that 2 soldiers were killed while 52 were wounded 
which is when the events the veteran referenced could have 
occurred.  However, while the Board finds that the veteran 
and his sister testified credibly as to his in-service 
stressors, the Board finds that their descriptions of his 
stressors still lack the specificity necessary to enable VA 
to attempt to obtain verification.

The Board has considered statements and testimony from the 
veteran and his sister asserting a relationship between the 
causes of his PTSD and active duty.  In rendering a decision 
on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran and his sister are competent to report what they 
are able to see, touch, and feel, because this requires only 
personal knowledge, not medical expertise, as it comes to 
them through their senses.  Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  As lay persons, however, they are not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  

As a result, their assertions do not constitute competent 
medical evidence that his PTSD began during, or is a result 
of, his service.  While the veteran's sister testified that 
two VA physicians related the veteran's PTSD to service, the 
competent medical evidence does not include an opinion that 
links any PTSD to service.  

Nonetheless, even if the competent medical evidence did 
include an opinion that linked the veteran's PTSD to service, 
the evidence does not show that any of the veteran's claimed 
stressors have been objectively verified.  Therefore, any 
opinion that related his PTSD to service would be based upon 
unverified stressors and solely on the subjective account of 
the veteran.  The Board is not bound to accept medical 
opinions that are based on history supplied by the veteran, 
where that history is unsupported by the medical evidence or 
based upon an inaccurate factual background.  Black v. Brown, 
5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 
(1993); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  

The veteran's PTSD diagnosis was made over 34 years after 
service.  The United States Court of Appeals for the Federal 
Circuit has determined that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Further, while the competent medical evidence does show that 
the veteran has PTSD, the record does not include a competent 
medical opinion linking the condition to the veteran's active 
duty. 

In addition, the service medical records are void of any 
findings, symptoms, complaints, or diagnoses attributable to 
PTSD and veteran's psychiatric evaluation at separation in 
May 1970 was normal.  In the absence of any competent medical 
evidence linking in any way the veteran's PTSD to service, 
service connection must be denied.  The Board is sympathetic 
to the serious nature of the veteran's current psychiatric 
disorder; however, there is no basis to grant the benefits 
sought.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and service 
connection for PTSD is denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 U.S.C.A. § 5107.

Finally, the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007), requires VA to assist a claimant at the time 
that he or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).

In December 2004, prior to the initial adjudication of the 
claim, the veteran was notified of the evidence not of record 
that was necessary to substantiate the claim.  He was told 
that he needed to provide information so that records could 
be obtained.  He was informed that VA had requested his 
personnel records and service medical records and would 
attempt to obtain records from federal agencies, including 
other military records, and VA hospital records.

It was also requested that he provide evidence in his 
possession that pertained to the claim.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  The purpose behind the notice 
requirement has been satisfied and the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.

Moreover, the veteran was notified of the evidence necessary 
to establish an increase in disability rating and effective 
date of award should his claim be granted by correspondence 
dated in December 2006, as required by recent jurisprudential 
precedent.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and, (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issue on appeal have been requested or 
obtained.  Further, the veteran and his sister testified 
before the undersigned before the undersigned Acting 
Veterans' Law Judge at a travel board hearing held at the RO.

Moreover, given that the evidence does not verify the in-
service stressors as asserted, a remand for a VA medical 
opinion would unduly delay resolution.  Therefore, the 
available records and medical evidence have been obtained in 
order to made adequate determinations as to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.


ORDER

Service connection for PTSD is denied.


____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


